Citation Nr: 1213401	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-24 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to a higher initial rating for pulmonary asbestosis, rated as noncompensable prior to January 15, 2008, and as 10 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss, and tinnitus; and from an October 2007 rating decision that granted service connection for pulmonary asbestosis, and evaluated the disability as noncompensable effective February 5, 2006.

As discussed below, new and material evidence was received within one year of the December 2006 decision and, therefore, it never became final.  38 C.F.R. § 3.156(b) (2011).  The issues will be considered herein on the merits.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2011)).  

In an August 2009 rating decision, the RO concluded that the December 2006 rating decision had become final, found that new and material evidence had been submitted and denied the reopened claim for service connection for bilateral hearing loss and tinnitus.  As the merits of the claim were considered in the first instance by the RO, the Veteran is not prejudiced by its consideration herein.  
Service connection for pulmonary asbestosis was granted in an October 2007 rating decision, with a noncompensable rating assigned, effective February 5, 2006.  The Veteran timely filed a notice of disagreement and perfected the appeal of the initial rating in August 2008.  

In a May 2010 rating decision, the Veteran was granted an initial rating of 10 percent for pulmonary asbestosis, effective January 15, 2008.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, despite the fact that the issue was not certified, the claim for an increased initial rating for pulmonary asbestosis remains before the Board.  

In May 2009 the Veteran provided testimony regarding the initial rating for asbestosis at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a higher initial rating for pulmonary asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2006 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus.

2.  New and material evidence was received within one year of the December 2006 decision; therefore, the December 2006 decision was not final.

3.  A current right ear hearing loss disability has not been demonstrated.  

4.  Left ear hearing loss was first demonstrated long after service and is not etiologically related to service.

5.  Tinnitus was first demonstrated long after service and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied the claim for service connection for bilateral hearing loss and tinnitus did not become final.  38 U.S.C.A. §§ 7104(b), 7105 (b)-(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2011).

2.  Right ear hearing loss was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

3.  Left ear hearing loss was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385.

4.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in June 2006, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the Veteran was advised to submit all evidence in his possession in the June 2006 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the May 2009 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Additionally, the Veteran was provided a proper VA examination in July 2009 for his hearing loss and tinnitus claim.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2009 VA examination and medical opinion are adequate, as they were predicated on a full consideration of the service treatment records, VA medical records, and the Veteran's reports, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the bilateral hearing loss and tinnitus issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication that his claimed right ear hearing loss has worsened since the July 2009 VA examination.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Hearing Loss and Tinnitus

Generally, if a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period; the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002).

However, if new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b) (2011).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki.  If new and material evidence is found during this period, the decision does not become final.  Id. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection for bilateral hearing loss and tinnitus was denied in a December 2006 rating decision, in part, on the basis that the evidence did not demonstrate a current bilateral hearing loss or tinnitus disability.  The Veteran did not submit a notice of disagreement within one year.  However, a March 2007 VA audiology treatment record contains a report that the Veteran had mild, high-frequency, sensorineural hearing loss of combined typed in the right ear, a mild to moderately-severe, sloping, high-frequency, sensorineural, combined-type hearing loss in the left ear, and subjective complaints of tinnitus.  The record also included reports of in-service and post-service noise exposure.

This evidence is new in that it was not previously of record.  It was material as it pertained to the basis for the prior denial and raised a reasonable possibility of substantiating the claim.  Therefore, the December 2006 decision on the claim did not become final and the claim must be considered herein on the basis of the merits of the case.  38 U.S.C.A. 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).  

The appellant contends that he incurred bilateral ear hearing loss and tinnitus from aircraft noise during while on active duty.  His DD 214 confirms that he was last assigned to the US Naval Air Test Rocket Station.  Service personnel records reveal that the Veteran was stationed aboard the USS Randolph CVA-15 which is an aircraft carrier.  

Service treatment records demonstrate that only a whisper-voice test was administered upon induction and separation.  Service treatment records are negative for evidence of tinnitus or ear hearing loss.  

The appellant is competent to report his in-service acoustic trauma and his report is consistent with the treatment records and circumstance of his service.  38 U.S.C.A. § 1154(a) (2011).  His statement regarding the in-service acoustic trauma is not contradicted, and is presumed to be credible.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

During the July 2009 VA examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
25
LEFT
15
10
15
35
45

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear.  Right ear hearing was found to be within normal limits and mild to moderate, high-frequency sensorineural hearing loss was diagnosed in the left ear.  

The puretone thresholds recorded during the December 2006 VA examination are sufficient to qualify as a current disability under 38 C.F.R. § 3.385.  

Moreover, the Veteran reported tinnitus during the July 2009 VA examination.  The Federal Circuit has held that lay evidence can be competent and sufficient to establish a diagnosis of a condition and when such symptoms began when a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").    

Ringing in the ears is a symptom that a lay person could observe.  The appellant is competent to report current symptoms of his tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Therefore, a current tinnitus disability has been established.  

Regarding right ear hearing loss, the evidence fails to show that the Veteran has a qualifying hearing loss disability under 38 C.F.R. § 3.385.  While the March 2007 VA audiology treatment record contained the report of mild, high-frequency, sensorineural hearing loss of combined typed in the right ear, no pure tone thresholds were reported and a speech recognition score of 100 percent in the right ear was noted.  Hence, this record does not show a disability for VA purposes.

The hearing thresholds recorded during the July 2009 VA examination did not meet the requirements for a qualifying hearing loss disability in the right ear.  38 C.F.R. § 3.385.  No other evidence has been submitted demonstrating right ear hearing loss under 38 C.F.R. § 3.385.  

Assuming for the sake of argument that the March 2007 VA audiology record could be construed as demonstrating a current right ear hearing loss disability, the evidence does not demonstrate that hearing loss in either ear or tinnitus were incurred during or as a result of in-service acoustic trauma.  

The first contemporaneous post-service mention of bilateral hearing loss or tinnitus took place in the March 2007 VA audiology treatment, almost 50 years after discharge.

The Veteran has not specifically reported experiencing any symptoms service or continuing since service.  Hearing loss and tinnitus were first documented during VA outpatient treatment in March 2007.  At that time, it was recorded that the Veteran reported intermittent tinnitus "for over" 20 years and hearing difficulties "for over" one and half years.  

During the July 2009 VA examination it was again recorded that the Veteran reported a history of tinnitus "for over" 20 years.  The claims file as well as the Veteran's statements were reviewed.  He reported the same in-service as well as 33 years of occupational noise exposure as a sheet metal worker and recreational noise exposure from hunting, power tools, and law equipment.  The examiner noted that service treatment records revealed only whispered voice testing upon entrance and separation and that there was no audiometric evidence documenting hearing loss for 50 years after discharge.  The examiner also noted that the Veteran had over 30 years of intervening occupational and recreational noise exposure after discharge.  Based on the forgoing, the examiner concluded that it was less likely than not that hearing loss and tinnitus were related to military noise exposure.  

The Veteran's reports of tinnitus "for over" 20 years and hearing loss "for over" one and a half years; could be construed in isolation as meaning that these disabilities began at any time during his life.  Clinical records prior to 2007; however, show no complaints or findings referable to hearing loss or tinnitus.  

VA outpatient treatment records dated from January 2000 to May 2006 show that the Veteran's complaints and medical history were documented in detail, and that he underwent regular "check ups", but problems with hearing or tinnitus were not recorded.  In March 2004, it was specifically noted that the Veteran denied changes in his hearing or tinnitus.  

Private treatment record during this period also show no findings or complaints referable to hearing loss or tinnitus.  

Given the contemporaneous records, including the Veteran's denial of pertinent symptoms, his statements cannot be read as reporting a continuity of symptomatology extending from service.

The Veteran has implicitly asserted that there is a nexus between the current left ear hearing loss and tinnitus and in-service noise exposure; however, the record does not show that he has the medical expertise to opine that one form of noise exposure caused his hearing loss rather than another.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

It would require medical expertise to say that the current left ear hearing loss and tinnitus, first reported long after service, were the result of in-service noise exposure, rather than the long history of post-service noise exposure.  The only competent opinion, that of the VA examiner, is against the claim.  

Accordingly, the preponderance of the evidence is against the claims, reasonable doubt does not arise, and they are, therefore, denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

In the May 2009 DRO hearing, the Veteran stated that he regularly saw his private physician, Dr. D. Subel, for treatment of pulmonary asbestosis.  He stated that this physician had ordered pulmonary function tests, X-rays, and CT scans every year.  The last treatment record from Dr. D. Subel was a pulmonary function test dated in January 2008.  Prior to that record, the last treatment record from Dr. Subel was dated in January 2006.  

At the VA examination in September 2007, it was reported that the Veteran had undergone right lower lobectomy for lung cancer at the Robert Wood Johnson University Hospital in 2001.  Records of this treatment have not been obtained.

VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. 
§ 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2011).

Moreover, in a June 2009 VA respiratory examination, the VA examiner stated that a CAT scan showed dilated central pulmonary which might indicate pulmonary hypertension.  Pulmonary hypertension could potentially support a higher rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6833 (2011) (providing that pulmonary hypertension is one of the criteria for a 100 percent rating for asbestosis).  However, no conclusion was offered as to whether pulmonary hypertension was actually present.  

Where "the examination report [d]oes not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As the presence of pulmonary hypertension could warrant a higher rating for service-connected pulmonary asbestosis, the Veteran must be scheduled for a VA examination in order to confirm whether the Veteran has current pulmonary hypertension.  

Accordingly, the case is REMANDED for the following action:
	
1.  Take the necessary steps to obtain all records of the Veteran's private treatment, including records from Dr. D.S. from January 2006; and Robert Wood Johnson hospital in 2001.  

If the Veteran fails to submit any needed authorizations, tell him that he can obtain and submit the records himself.

If there are any records that cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and any further efforts to obtain them.

2.  Once the above development has been completed, schedule the Veteran for a VA pulmonary examination to determine the severity of his service-connected asbestosis.  The examiner should review the claims file and note such review in the examination report or in an addendum.  

All appropriate tests and studies should be performed, including pulmonary function tests, with all findings necessary for rating, including FVC and DLCO (SB).  Any symptomatology attributable to his asbestosis should be described in detail.  

In the report of the examination, the examiner should also provide an opinion specifically as to whether the Veteran has any cardiorespiratory limitation, cor pulmonale, or pulmonary hypertension.  

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


